DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/02/2021 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 06/02/2021 were reviewed and are acceptable.
Specification
The specification filed on 06/02/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the limitations “the number of fuel cell systems to be allowed to generate…”.  There is insufficient antecedent basis for these limitations in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hymove BV (WO 2019/168398 A1).
Regarding claims 1, 9, and 10, Hymove BV discloses a power supply control system, related power supply control method, and related computer-readable non-transitory storage medium storing a program (Abstract), comprising:
a state acquirer (via controllers 11) configured to acquire states of a plurality of fuel cell systems (fuel cell stacks 12) mounted in an electric device that operates using electric power (electrical motor, pg. 1, lines 7-8, in a vehicle, pg. 7, lines 17-19) (see pg. 3, lines 20-23 which describes detecting any deficiency in individual fuel cell devices, and thus necessarily acquires the state of each fuel cell device);
a power acquirer (via controllers 11) configured to acquire a required amount of electric power from the electric device (see pg. 2, line 31 to pg. 3, line 4 which describes detecting the total amount of power required to be provided by the system); and
a power generation controller (via controllers 11) configured to control power generation of one or more fuel cell systems among the plurality of fuel cell systems so that the required amount of electric power acquired by the power acquirer is satisfied on the basis of the state of each of the plurality of fuel cell systems acquired by the state acquirer (see pg. 3, lines 14-19 which describes controlling each individual fuel cell device and pg. 3, lines 30-35 which describes increasing fuel cell device power to balance any deficiency amongst other fuel cell devices).
Regarding claim 2, Hymove BV discloses all of the claim limitations as set forth above.
Hymove BV further discloses that the state acquirer acquires a deterioration degree in each of the plurality of fuel cell systems on the basis of a total power generation time period of each of the plurality of fuel cell systems (see pg. 9, lines 24-26 which describes detecting if any individual fuel cell device cannot supply its required share of power output, and which reasonably reads on “a total power generation time period” because power output is necessarily over a certain time period).
Regarding claims 3 and 4, Hymove BV discloses all of the claim limitations as set forth above.
Hymove BV further discloses that the power generation controller causes the fuel cell system having a lower deterioration degree, or slower progress of deterioration, among the plurality of fuel cell systems to generate the electric power preferentially (see pg. 3, lines 30-35 which describes increasing fuel cell device power, i.e. increasing fuel cell devices having lower/slower deterioration degrees, to balance any deficiency amongst other fuel cell devices).
Regarding claim 5, Hymove BV discloses all of the claim limitations as set forth above.
Hymove BV further discloses that the power generation controller determines the number of fuel cell systems to be allowed to generate the electric power (see pg. 3, lines 10-11 which describes the number of fuel cell devices present in the system, each of which are reasonably interpreted to be “allowed” to generate electric power) and an amount of electric power to be generated by each fuel cell system on the basis of the required amount of electric power (see pg. 2, line 31 to pg. 3, line 4 which describes detecting the total amount of power required to be provided by the system) and the deterioration degree of each of the plurality of fuel cell systems (see pg. 3, lines 20-23 which describes detecting any deficiency in individual fuel cell devices).
Regarding claim 6, Hymove BV discloses all of the claim limitations as set forth above.
Hymove BV further discloses that the power generation controller causes one or more fuel cell systems among the plurality of fuel cell systems to generate the electric power so that a difference in total power generation time periods becomes small on the basis of the required amount of electric power (see pg. 3, lines 30-35 which describes increasing fuel cell device power to balance any deficiency amongst other fuel cell devices, and which reasonably reads on causing a difference in total power generation time periods to become small, i.e. the difference in total power generation due to deterioration is minimized).
Regarding claim 8, Hymove BV discloses all of the claim limitations as set forth above.
Hymove BV further discloses that the device is a moving object (a vehicle, pg. 7, lines 17-19).



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a power supply control system wherein, when the number of fuel cell systems allowed to generate electric power is increased, the power generation controller causes electric power to be generated so that the fuel cell system which is generating the electric power exceeds an amount of electric power to be generated.
Hymove BV (WO 2019/168398 A1) is considered to be the closest relevant prior art to dependent claim 7.  Hymove BV discloses most of the claim limitations as set forth above.  However, Hymove BV does not disclose, teach, fairly suggest, nor render obvious the recited increasing of number of fuel cell systems allowed to generate electric power.  At best, Hymove BV discloses that the total power required is shared amongst all available fuel cell devices (see pgs. 2-3), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards only preferentially using some fuel cell devices such that the number of active fuel cell devices may be increased.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito et al. (US 2020/0112041 A1) discloses a fuel cell system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/01/2022